DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 2, 5-7, 9, 11-13, 17, 19, 21, 22, 24, 25, 33, 35, 36, 40, and 43 are pending in this application.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 19, as amended, recites, “The method of claim 1, wherein the female mosquito has or has not been infected with plasmodium prior to contacting.”  However, .  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 9, 11-13, 19, 25, 33, and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kakani et al. (“Kakani”, WO 2017/015600).
Regarding claim 1, Kakani discloses a method for at least substantially reducing plasmodium and/or oocyst development by contacting the adult, female mosquitoes with a composition comprising an effective amount of one or more non-steroidal ecdysone agonists (e.g., paragraph [0008]).  Embodiments include methods for substantially reducing transmission of mosquito borne pathogens, comprising contacting adult, female mosquitoes with a composition comprising an effective amount of one or more non-steroidal ecdysone agonists (e.g., paragraph [0024]).  Therefore, the invention of Kakani anticipates the claimed invention.

Regarding claims 9 and 11, Kakani discloses topical and tarsal contact (e.g., paragraph [0019]), and exemplifies topical contact (e.g., paragraph [0042]).  Kakani also discloses tarsal absorption (e.g., paragraph [0019]).
Regarding claims 12, 13, 25, 33, and 40, Kakani discloses a surface comprising a composition comprising an effective amount of one or more non-steroidal ecdysone agonists; the composition causes, in adult female mosquitos at least one of a substantial reduction in Plasmodium and/or oocyst development, a substantial reduction of mating success, substantially abolishing of egg development after blood feeding, substantial reduction in the mean survival rate of adult, female mosquitoes, a substantial reduction in the transmission of mosquito borne pathogens, and a substantial reduction in the propensity for mosquito biting (e.g., paragraph [0029]).  Surfaces include, for example, an interior or exterior wall of a building; a bed net; an indoor or outdoor fabric; clothing; and inside or outside of a trap (e.g., paragraph [0030]).
Regarding claim 19, Kakani discloses wherein the female mosquito has or has not been infected with Plasmodium prior to contacting (e.g., paragraph [0026], “the ratio of infective to non-infective adult, female mosquitos”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 2, 9, 11-13, 19, 21, 22, 24, 25, 33, 35, 36, 40, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Kakani et al. (“Kakani”, WO 2017/015600).
The invention of Kakani is delineated above (see paragraph 6, above).
Specifically regarding claims 21, 22, 24, and 36 (and more generally regarding the remaining claims), Kakani further teaches the compositions of the various embodiments of the invention comprise various inert and active ingredients known in the art; examples of the various ingredients include, inter alia, cuticular/tarsal uptake enhancers, such as rapeseed methyl esther [sic.], and cytochrome P450 inhibitors, such as piperonyl butoxide and 1-aminobenzotriazole (e.g., paragraphs [0015], [0016]).  Therefore, the selection of said cuticular/tarsal uptake enhancers and/or cytochrome P450 inhibitors to include in the compositions of Kakani amounts to picking and choosing from a finite list of identified, predictable solutions, with a reasonable expectation of success.
Regarding claims 35 and 43, Kakani teaches a surface comprising an effective amount of one or more non-steroidal ecdysone agonists, but does not specifically teach a concentration on the surface.  However, since Kakani teaches the general conditions required (e.g., an effective amount, suitable surfaces), it would be within the purview of the skilled artisan to determine the concentration by routine experimentation, in order to maximize the effectiveness of the resultant surface.

Claims 1, 2, 5-7, 9, 11-13, 17, 19, 21, 22, 24, 25, 33, 35, 36, 40, and 43  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kakani et al. (“Kakani”, WO 2017/015600) in view of Andahazy et al. (“Andahazy”, WO 2017/222996, cited by Applicant in IDS filed 25 February 2021).
The invention of Kakani is delineated above (see paragraphs 6 and 10, above).
Specifically regarding claims 5-7 (and more generally regarding the remaining claims), Kakani does not specification teach wherein the Plasmodium transmission blocking compound is a mitochondria election transport chain inhibitor (mtETC), such as ELQ300 (Antimycin A/cytochrome B inhibitor; see instant claims 5-7).
However, Andahazy teaches a method of killing plasmodium species (e.g., paragraph [0013]) by administering an antimalarial agent, such as the Plasmodium transmission blocking compound ELQ300 (e.g., paragraph [0012]).
In view that both Kakani and Andahazy disclose methods for the treatment of prevention of malaria, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to combine the teachings of Kakani and Andahazy, and include an mtETC inhibitor such as ELQ300 as taught by Andahazy in the composition of Kakani, in order to better prevent spreading of malaria as taught by Kakani (e.g., paragraph [0048]).
Regarding claim 17, Kakani does not specifically teach wherein reducing transmission inhibits the zygote/ookinete transition of Plasmodium development.  However, Andahazy teaches the method of killing Plasmodium species by administering antimalarial agents such as artemisinin, artemisinin derivatives , and atovaquone (e.g., paragraphs [0012], [0013]); note these compound inherently possess the 




Conclusion
No claims are allowed at this time.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496. The examiner can normally be reached Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA S FRAZIER/           Examiner, Art Unit 1611